Citation Nr: 0827340	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cancers, due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran appeared before the undersigned for a hearing in 
May 2008.  The transcript has been associated with the claims 
file.  Subsequent to the hearing, the veteran submitted 
additional evidence for consideration which was accompanied 
by a waiver of RO review.  


FINDINGS OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's oropharangeal squamous cell carcinoma or 
head and neck melanoma (cancer) are related to active duty 
from August 1967 to August 1969 or to exposure to herbicides.


CONCLUSION OF LAW

The veteran's cancers are not the result of herbicide 
exposure incurred during active military service; they may 
not be presumed to have been incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as malignant tumors, is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  Certain other chronic diseases will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within three 
years of separation from service (tuberculosis) or within 
seven years of separation from service (multiple sclerosis).  
38 U.S.C.A. §§1101(3), 1112(a); 38 C.F.R. §§3.307(a), 
3.309(a).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft- 
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R.  
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
In this case, the veteran served from August 1967 to August 
1969 and his DD 214 indicates that he received the VSM.  
Thus, the Haas decision is applicable to this case.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's service medical records are negative for any 
indication of cancers in service.  The medical records also 
fail to show that the veteran was treated for the cancers 
within one year of separation from service.

The private medical records show that in 2003, the veteran 
was diagnosed with metastatic melanoma in the left side of 
his neck.  He subsequently underwent a left neck dissection.  
In 2005, the veteran had a right neck dissection for new 
level II/III nodes; however, no melanoma was found.  In 2006, 
the veteran was diagnosed with squamous cell carcinoma 
involving the right tonsillar fossa and epiglottis.
There are no clinical entries among the medical records that 
relate the veteran's cancers to any incident in service or 
herbicides.  

The veteran's service medical records are negative for any 
indication of cancers in service and there is no competent 
evidence of record to relate his diagnosis to his military 
service, providing limited evidence against the claim that 
these disorders have any association to service.  A detailed 
review of the post-service medical records fails to provide 
any indication that the disorder at issue is related to 
herbicide exposure.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

As noted above, the veteran served in the Republic of 
Vietnam.  He is consequently presumed to have been exposed to 
herbicides.  However, melanomas and oropharangeal squamous 
cell carcinoma are not diseases subject to presumptive 
service connection.  Because the cancers were not shown until 
many years after service, service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309 is not warranted.  
Given the fact that melanoma and oropharangeal squamous cell 
carcinoma are not listed as a presumptive diseases due to 
herbicide exposure, and the absence of any manifestation 
within a year of the veteran's separation from service, the 
regulations regarding herbicide exposure and other 
presumptions due not provide a basis to grant this claim. 

The veteran has alleged that his oropharangeal squamous cell 
carcinoma or head and neck melanoma are related to his period 
of military service based on exposure to Agent Orange.  While 
the veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For example, a medical opinion that his current 
problem is related to service many years ago would require 
medical expertise. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
service and post-service medical record is found to provide 
evidence against this claim, indicating a problem that began 
years after service with no indication that it has any 
connection with herbicide exposure, outweighing the veteran's 
statements.  The Board is unable to identify a reasonable 
basis for granting service connection for oropharangeal 
squamous cell carcinoma or head and neck melanoma due to 
herbicide exposure.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.102 (2007).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination was not necessary.  There 
is simply nothing in the record that indicates the disability 
at issue may be the result of service except the veteran's 
statements, which are not competent medical evidence.  The 
treatment records only provide evidence against this claim, 
failing to indicate any connection between Agent Orange 
exposure and the disability.  There is simply nothing in the 
record which would allow the Board to find that the low 
standards of McLendon are met in this case.  Treatment 
records only indicate a problem that began decades after 
service, nothing more, providing evidence against this claim, 
particularly in light of the fact that the problem is not one 
of the presumed disorders associated with herbicide exposure.             

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  At the 
hearing, the veteran indicated that he was receiving social 
security benefits for the disability on appeal; however, he 
indicated that the Social Security Administration did not 
have or create additional medical records that would be 
applicable to his appeal.  Therefore, a request by VA for the 
records was not necessary.

The veteran submitted private treatment records and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


